Name: Council Regulation (EEC) No 671/82 of 22 March 1982 opening, allocating and providing for the administration of a Community tariff quota for new potatoes falling within subheading 07.01 A II b) of the Common Customs Tariff and originating in Cyprus (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 3. 82 Official Journal of the European Communities No L 79/3 COUNCIL REGULATION (EEC) No 671/82 of 22 March 1982 opening, allocating and providing for the administration of a Community tariff quota for new potatoes falling within subheading 07.01 A II b) of the Common Customs Tariff and originating in Cyprus (1982) THE COUNCIL OF THE EUROPEAN COMMUNITIES, by the Benelux Economic Union, all transactions concerning the administration of the shares allocated to that economic union may be carried out by any one of its members, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, HAS ADOPTED THIS REGULATION : Article 1Having regard to the proposal from the Commission, Whereas Article 2 of Council Regulation (EEC) No 3746/81 of 21 December 1981 , laying down the arrangements applicable to trade with Cyprus beyond 31 December 1981 (') provides for the opening of a Community tariff quota of 60 000 tonnes of new pota ­ toes, originating in Cyprus and falling within sub ­ heading 07. 01 A II b) of the Common Customs Tariff, at a rate of customs duty equal to 45 % of the customs duty in the Common Customs Tatiff, for the period 16 May to 30 June 1982 ; whereas it is necessary to open this Community tariff quota for the period in ques ­ tion : 1 . From 16 May to 30 June 1982, the Common Customs Tariff duty for new potatoes falling within subheading 07.01 A II b) of the Common Customs Tariff and originating in Cyprus shall be suspended at 9-4 % within the limits of a Community tariff quota of 60 000 tonnes. Within the limits of this tariff quota, Greece shall apply the customs duties calculated in accordance with the relevant provisions in the 1979 Act of Accession and the Protocol of Adaptation. The protocol on the definition of the concept of 'origi ­ nating products' and on methods of administrative cooperation (2), annexed to the Additional Protocol to the Agreement between the European Economic Community and Cyprus, shall be applicable. 2. The volume of the tariff quota referred to in paragraph 1 shall constitute a reserve. 3 . If the need should arise for the products in ques ­ tion in a Member State, the latter shall draw an appro ­ priate share from the reserve, providing that the size of the reserve so permits. 4. The shares drawn pursuant to paragraph 3 shall be valid until 30 June 1982. Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the abovementioned quota, and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the period of application for the tariff quota involved is very short, it seems possible to allo ­ cate the whole quota volume to the Community reserve and to provide for the possibility of those Member States in which needs might arise drawing appropriate quantities from that reserve ; whereas the shares thus drawn from the reserve must be valid until the end of the quota period ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented Article 2 1 . Member States shall take all appropriate measures to ensure that shares drawn pursuant to Article 1 are opened in such a way that imports may be charged without interruption against their cumulative portions of the Community quota. (') OJ No L 374, 30 . 12. 1981 , p. 4. (2) OJ No L 339, 28 . 12. 1977, p . 19 . No L 79/4 Official Journal of the European Communities 25. 3 . 82 Article 4 Member States and the Commission shall collaborate closely in order to ensure that this Regulation is observed. 2. Member States shall ensure that importers of the said goods established in its territory have free access to the shares allocated to it. 3 . Member States shall charge imports of the said goods against their shares as and when the goods are entered for free circulation. 4. The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 Article 5 At the request of the Commission, Member States shall inform it of imports actually charged against their shares. This Regulation shall enter into force on 16 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1982. For the Council The President L. TINDEMANS